JUSTICE HEIPLE, dissenting: The only issue that should have been considered by the school board, the lower court, and this court is whether the father properly objected to his children’s participating in the sex education and disease instruction classes on constitutional grounds. Whether or not the mother and children are necessary parties to the instant suit should never have become an issue. The statutes in question are not ambiguous, as the majority opinion suggests; they clearly provide a parent may object to his or her child’s receiving sex education or disease instruction classes. Where the language of the statute is certain and unambiguous, the only legitimate function of a court is to enforce the law as enacted by the legislature. (Thornton v. Mono Manufacturing Co. (1981), 99 Ill. App. 3d 722.) A court should not search for reasons to justify giving the statute a different meaning from what the words of the statute indicate (see Kozak v. Retirement Board of the Firemen’s Annuity & Benefit Fund (1983), 95 Ill. 2d 211), as the court did here. The statutes in question create a right for a parent who objects to his or her children’s receiving sex education or disease instruction classes. The statutes do not require both parents’ objections or state that one parent’s consent to the instruction nullifies the other parent’s objection. The statutes simply do not speak to a nonobjecting parent, and therefore, do not confer any rights on the nonobjecting parent or necessitate the nonobjecting parent’s presence. That the statutes do not speak to a nonobjecting parent does not mean that the legislature failed to consider the particular situation that the instant case presents. It is more likely that the legislature considered the fact that parents might disagree, or that one parent may be unavailable because of disinterest, divorce, or other circumstances, and decided for convenience purposes to only require one parent’s objection. Having said that, I will address the majority’s opinion regarding the issue as discussed and decided. Though the majority opinion correctly states the law as to who constitutes a necessary party, it incorrectly applies the law to find the mother a necessary party in the case at bar. The first reason for finding a party’s presence to be necessary is to protect an interest which the absentee has in the subject matter of the controversy which would be materially affected by a judgment entered in his absence. (Burt v. Board of Education (1985), 132 Ill. App. 3d 393.) The majority opinion states, “Clearly, a natural mother of minor children in a family setting has an interest in which classes her children will be enrolled.” (161 Ill. App. 3d at 180.) I disagree that there is such an innate interest. More importantly, there was no such interest, innate or otherwise, established here. Although the school board claims that the mother wants her children enrolled in the classes, the mother herself never expressed such an interest before the court. If she was as interested as the majority opinion seems to believe, then she could have sought intervention. Moreover, in order to be a necessary party, the interest of the party must be more than general; it must be a substantial legal or beneficial interest which a court can protect. (Rubin v. Boorstein (1979), 73 Ill. App. 3d 689.) The mother cannot establish such an interest here. The School Code (Ill. Rev. Stat. 1985, ch. 122, pars. 27 — 1 through 27 — 27) sets forth the course of study that a school district must provide and also sets forth courses of study that may be provided. Sex education and disease instruction are not courses that must be provided. Thus, the mother has no legal interest in having her children enrolled in such courses. Additionally, the mother does not stand to gain or lose a profit or benefit by the litigation. The second reason established in Burt for requiring the presence of another party — to reach a decision which will protect the interests of those before the court — has also not been demonstrated. Neither the trial court nor the defendant offered any explanation as to why the interests of the father and the school board cannot be protected without the presence of the mother. This court should decline serving as advocate for the appellee or searching for reasons in order to sustain the judgment. (Stephanie’s v. Ultracashmere House, Ltd. (1981), 98 Ill. App. 3d 654.) It should assume that the second reason for requiring the addition of the mother does not exist. Finally, the third reason for finding a party’s presence necessary — to enable the court to make a complete determination of the controversy— has not been established. The rationale behind this reason is to prevent future litigation of the same or similar issues. (Feen v. Ray (1985), 109 Ill. 2d 339.) Since the mother has no legal or beneficial interest in regard to the enrollment of her children in sex education and disease instruction classes, she has no basis for future litigation against either the father or the school board, and the court can completely determine the controversy without her. Accordingly, I would have also reversed the trial court’s finding that the mother is a necessary party.